DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-12, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by STARSINIC et al (20210258275).
Regarding claim 1, STARSINIC et al disclose, a method for delivering a 5th generation message) (MSGin5G) in a wireless network, the method comprising: 
receiving, by an MSGin5G server, an MSGin5G message request from a source user equipment to deliver a message to a target UE in the wireless network (¶ 0069, 0073), determining, by the MSGin5G server, whether the target UE supports an MSGin5G transport service using a target resolution function (TRF) of the MSGin5G server upon receiving the MSGin5G message request from the source UE (¶ 0073-0074, 0083, 0092, 5GMSG service 303 may invoke the Nudr_DM_Query service and may send a Nudr_DM_Query_Req to UDM/UDR 304 (step 314). If the message that was received in step 311 includes an External Identifier, then the 5GMSG NF may provide the External Identifier at step 314, along with an indication that the 5GMSG is requesting information associated with the UE's GUAMI. If the message that was received in step 311 includes an External Group Identifier, then the 5GMSG NF may provide the External Group Identifier at step 314, along with an indication that the 5GMSG service requests information associated with the GUAMI(s) that are associated with the group); and
sending, by the MSGin5G server, the message to the target UE in response to determining that the target UE supports the MSGin5G transport service (¶ 0092, the operation is authorized, the AMF 402 may send the message e.g., 5GMSG MT Data Req to the UE). 
Regarding claims 3, 19, STARSINIC et al disclose, wherein the MSGin5G message request comprises at least one of an MSGin5G service identity (ID) of the source UE, an MSGin5G service ID of the target UE, message ID information, a delivery status, an application ID, a payload, or priority type information elements (¶ 0024-0025, 0056, 0062-0063).
Regarding claims 4, 20, STARSINIC et al disclose, wherein a non-MSGin5G transport service comprises at least one of a legacy 3rd generation partnership project (3GPP) transport service or a non-3GPP transport service (¶ 000186, 0188, 0191, 0196 and 0207).
Regarding claim 5, STARSINIC et al disclose, wherein a non-MSGin5G gateway comprises at least one of a legacy 3GPP message gateway or a non-3GPP message gateway (¶ 000186, 0188, 0191, 0196 and 0207).
Regarding claim 6, STARSINIC et al disclose, wherein the legacy 3GPP message gateway is used to deliver the message to the target UE using a 3GPP transport service and the non-3GPP message gateway is used to deliver the message to the target UE using a non-3GPP transport service (¶ 000186, 0188, 0191, 0196 and 0207).
Regarding claim 7, STARSINIC et al disclose, wherein the source UE is an MSGin5G UE and the target UE is one of the MSGin5G UE or a non-MSGin5G UE, and wherein the MSGin5G UE supports the MSGin5G transport service and the target UE supports at least one of the MSGin5G transport service or a non-MSGin5G transport service (¶ 0186, 0188, 0191, 0196 and 0207).
Regarding claim 8, STARSINIC et al disclose, wherein the non-MSGin5G UE is one of a legacy 3GPP UE or a non-3GPP UE (¶ 0186, 0188, 0191, 0196 and 0207).
Regarding claim 9, STARSINIC et al disclose, wherein determining, by the MSGin5G server, whether the target UE supports the MSGin5G transport service using the TRF of the MSGin5G server upon receiving the MSGin5G message request from the source UE comprises: determining, by the MSGin5G server, whether the target UE is registered in a MSGin5G UE registration repository of the MSGin5G server; performing, by the MSGin5G server (200), one of: detecting that the target UE supports the MSGin5G transport service in response to determining that the target IE is registered in the MSGin5G UE registration repository of the MSGin5G server; or detecting that the target UE supports a non-MSGin5G transport service in response to determining that the target IE is not registered in the MSGin5G UE registration repository of the MSGin5G server (¶ 0069, 0073, 0105, 0132-0133, 0144).
Regarding claim 10, STARSINIC et al disclose, wherein detecting that the target UE supports a legacy 3GPP transport service comprises: detecting, by the MSGin5G server, that the target UE is registered in a UE registration repository of at least one of a home subscriber server (HSS) and a unified data management (UDM) in the wireless network (¶ 0073-0074, 0129-0131).
Regarding claim 11, STARSINIC et al disclose, wherein detecting that the target IE supports a non-3GPP transport service comprises: detecting, by the MSGin5G server, that the target UE is not registered in the MSGin5G UE registration repository and is not registered in a registration repository of at least one of a HSS or a UDM in the wireless network (¶ 0063, 0073-0074, 0129-0131).
Regarding claim 12, STARSINIC et al disclose, selecting, by the MSGin5G server (200), one of a legacy 3GPP message gateway or a non- 3GPP message gateway based on a mapping table available at the GWSF ; performing, by the MSGin5G server, an authentication procedure of the source UE ; and sending, by the MSGin5G server (200), the message to one of the legacy 3GPP message gateway or the non-3GPP message gateway based on a result of a selection (¶ 0069, 0073, 0105, 0132-0133, 0144).
Regarding claim 17, STARSINIC et al disclose, an MSGin5G server for delivering a 5th generation messages (MSGin5G) in a wireless network, the MSGin5G server comprising: 
memory; a processor; and a MSGin5G controller, operably connected to the memory and the processor (¶ 0050), configured to: 
receive an MSGin5G message request from a source user equipment (UE) to deliver a message to a target UE in the wireless network (¶ 0069, 0073), determine whether the target UE supports an MSGin5G transport service using a target resolution function (TRY) of the MSGin5G server upon receiving the MSGin5G message request from the source UE (¶ 0073-0074, 0083, 0092, 5GMSG service 303 may invoke the Nudr_DM_Query service and may send a Nudr_DM_Query_Req to UDM/UDR 304 (step 314). If the message that was received in step 311 includes an External Identifier, then the 5GMSG NF may provide the External Identifier at step 314, along with an indication that the 5GMSG is requesting information associated with the UE's GUAMI. If the message that was received in step 311 includes an External Group Identifier, then the 5GMSG NF may provide the External Group Identifier at step 314, along with an indication that the 5GMSG service requests information associated with the GUAMI(s) that are associated with the group); and 
send the message to the target UE in response to determining that the target UE supports the MSGin5G transport service (¶ 0092, the operation is authorized, the AMF 402 may send the message e.g., 5GMSG MT Data Req to the UE).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over STARSINIC et al (20210258275) in view of Li et al (20220116770).
Regarding claims 2, 13-16, 18, STARSINIC et al discloses, in claim 1, however, 
STARSINIC et al does not selecting, by the MSGin5G server, a non-MSGin5G gateway in the wireless network using a gateway selection function (GWSF) of the MSGin5G server in response to determining that the target UE does not support the MSGin5G transport service; and sending, by the MSGin5G server, the message to the non-MSGin5G gateway, wherein the non-MSGin5G gateway translates the MSGin5G message request according to a non-MSGin5G transport service using a translation function (TF) of the non-MSGin5G gateway and the non- MSGin5G gateway sends the message to the target UE after translation.
In the same field of endeavor, Li et al discloses, selecting, by the MSGin5G server, a non-MSGin5G gateway in the wireless network using a gateway selection function (GWSF) of the MSGin5G server in response to determining that the target UE does not support the MSGin5G transport service; and sending, by the MSGin5G server, the message to the non-MSGin5G gateway, wherein the non-MSGin5G gateway translates the MSGin5G message request according to a non-MSGin5G transport service using a translation function (TF) of the non-MSGin5G gateway and the non- MSGin5G gateway sends the message to the target UE after translation (¶ 0375-0376). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of STARSINIC et al by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and the apparatus use Network techniques to efficiently support wider range of use cases to increase device performance, scalability and availability of network requirements as taught by Li et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643